UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6190



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM TERRENCE CROSS, a/k/a Red,

                                              Defendant - Appellant.



                            No. 07-6594



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM TERRENCE CROSS, a/k/a Red,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00010-RBS; 2:06-cv-00457-RBS)


Submitted:   October 10, 2007             Decided:   October 24, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


William Terrence Cross, Appellant Pro Se. Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               William Terrence Cross seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000) motion

and his motion for reconsideration.             The orders are not appealable

unless     a   circuit   justice      or    judge   issues   a    certificate   of

appealability.      28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district      court   is   debatable      or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Cross has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeals.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         DISMISSED




                                       - 3 -